Atkinson, J.
The motion for a new trial was based on the general grounds, and one special ground alleging discovery, after verdict, of evidence, showing disqualification of one of the jurors on account of his relation to the deceased within the degree prohibited by law. At the hearing the defendants introduced evidence to support that ground, and the State did not make any counter-showing. After argument the judge overruled the motion for a new trial, “because the court has already granted one new trial in said case, and the jury has again convicted the defendants; and the court is doubtful as to whether . . the evidence . . is sufficient to sustain the conviction . . and desires the Supreme Court to pass on the sufficiency of the evidence.” Held:
*633No. 8859.
March 16, 1932.
E. K. Overstreet Jr., Hugh B. Tarver Jr., and J. W. Usher, for plaintiffs in error.
George M. Napier, attorney-general, W. G. Neville, solicitor-general, and T. B. Gress, assistant attorney-general, contra.
1. The refusal to grant a new trial on the special ground relating to disqualification of the juror was reversible error.
2. As the ease will go back for another trial, where the evidence may not be the same, this court, following the usual practice, will not rule upon the sufficiency of the evidence to support the verdict.

Judgment reversed.


All the Justices eoneur.